Citation Nr: 1510672	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-04 884	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to April 1990, and from May 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was later transferred to the jurisdiction of the Philadelphia, Pennsylvania RO. 

A Board hearing was scheduled for August 2014 in Washington DC pursuant to the Veteran's request.  However, the Veteran failed to report to the hearing; thus, the request is considered withdrawn.

In June 2014 the Veteran submitted a notice of disagreement as to a December 2013 rating decision denial of service connection for hypertension and for sleep apnea.  These issues have been added to the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for hypertension and for sleep apnea being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had hepatitis B during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a hepatitis B disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter sent to the Veteran in February 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination for his claimed hepatitis B in March 2014.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is consistent with and based upon consideration of the Veteran's prior medical history, describes the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection: Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required if the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence and Analysis

The Veteran essentially asserts that he has or has had hepatitis B infection due to service.  In his January 2012 notice of disagreement, he stated that he did not receive a vaccination for hepatitis B before his departure to be deployed for a three year tour at Clark Air Base in the Republic of the Philippines beginning in April 1990, or at any time during his active duty.  He stated that hepatitis B was a known problem in the Philippines and that the Air Force should have vaccinated him for this.  He stated that hepatitis B was not reflected in his service treatment records because the Air Force never tested him for hepatitis B.  In his January 2013 VA Form 9, he reported that he was diagnosed with hepatitis B in 1994 by a private physician.

Service treatment records during the Veteran's period of active service from December 1978 to April 1990 show no diagnosis of hepatitis B or indications of any positive test findings for hepatitis B so as to reflect a hepatitis B infection or past infection.  At the February 1990 separation examination, the Veteran reported that he had not had hepatitis, and he did not report having had symptoms that medical personnel have later associated with signs or symptoms of a hepatitis B infection.  On examination, the examiner evaluated the endocrine system as normal and made no abnormal findings associated with past or present hepatitis B infection.

A report of private laboratory testing dated in December 2003 includes a hepatitis panel showing the following hepatitis B test findings.  Hepatitis B core antibody IgM was negative.  Hepatitis B core antibody total was positive.  Hepatitis B surface antibody was found to be more than 150 mIU/mL and noted as high, with notation that values more than 10 have been reported by the CDC (Centers for Disease Control and Prevention) to be consistent with immunity to Hepatitis B.  There is also a handwritten notation of "evidence of exposure to hepatitis B."

Service treatment records show that, during a December 2003 examination, prior to the period of active service from May 2004 to November 2005, the Veteran did not report having had hepatitis B infection, or symptoms that medical personnel have later associated with signs or symptoms of a hepatitis B infection.  On examination, the evaluation for endocrine system was normal and no findings or diagnoses are recorded referable to a hepatitis B infection.
  
A June 2004 service treatment record shows that the Veteran received the second shot in a series for immunization for hepatitis B.  

A Health Questionnaire Form for Dental Treatment, DA Form 5570, dated in November 2004, shows that the Veteran reported at that time that he had never had hepatitis.  A DA Form 5570 dated in August 2006, shows that the Veteran reported at that time that he had never had hepatitis. 

After the most recent period of service, a report of private laboratory testing dated in November 2007 includes a hepatitis panel showing the following hepatitis B test findings.  Hepatitis B surface antibody QL was reactive.  Hepatitis B surface antigen with confirmation hepatitis B service antigen was nonreactive.  Hepatitis B core antibody total was reactive.

The Veteran submitted his claim of service connection for hepatitis B in January 2011.  None of the VA or private treatment records dated during the appeal period contain a diagnosis of a current hepatitis B infection.

During a March 2014 VA examination for hepatitis and other liver conditions, the Veteran reported that he was concerned that he may have hepatitis B and that this was caused by his military service.  He reported that he had never had jaundice.  

Under the medical history section of the report, the examiner recorded that the Veteran: had no current signs or symptoms attributable to chronic or infectious liver disease, or cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis; had not had any incapacitating episodes (with symptoms such as
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper
quadrant pain) due to the liver conditions during the past 12 months; and had not been diagnosed with hepatitis C.

The examination report noted the following past laboratory studies and findings: December 2003, hepatitis B surface Ab positive; Hepatitis B surface Ag negative; November 2007, hepatitis B surface Ab positive; Hepatitis B surface Ag negative; May 2013, hepatitis B surface Ab positive; Hepatitis B surface Ag negative.

After review of the claims file and examination of the Veteran, the examiner concluded with an opinion that the Veteran's claimed hepatitis B is less likely than not incurred in or caused by service, of which the examiner specifically included the Veteran's service at the Clark Air Force Base in the Philippines that occurred during the period of active service from 1987 to 1990.

As rationale, the examiner stated generally that active hepatitis B is diagnosed by the presence of a positive hepatitis B surface antigen on lab tests.  The examiner noted that the Veteran had tested negative three times for hepatitis B surface antigen over a period of 10 years, which indicated that there was no active hepatitis B.  The examiner further noted that the Veteran had evidence of antibodies to Hepatitis B, which could be due to either previous vaccination or a previous resolved infection with hepatitis B.  The examiner concluded that although he was unable to determine from review of the claims file which of these possibilities was the case, that this was immaterial in answering the question whether the Veteran currently has hepatitis B, which he does not have.

In sum, at no time during the pendency of this claim has there been a diagnosis of hepatitis B.  The record does not contain any service treatment record evidence of any diagnosed hepatitis B infection, or any evidence diagnosing hepatitis B since service.  At most, there is laboratory evidence of a past vaccination or infection.  This is consistent with the service treatment records showing a vaccination for hepatitis B.  The VA examiner's opinion that the Veteran does not have hepatitis B is persuasive as it contained an explanation as why this is so based on the medical evidence and the Veteran's history.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Further, the Veteran is not shown to be competent to diagnose such disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of hepatitis B is not a simple medical condition susceptible to lay diagnosis and, clearly, any reported symptoms have not later supported a diagnosis by any medical professional.  

Notwithstanding any test findings on file, as discussed above, the Veteran is not shown to have any current residuals of hepatitis B infection.  Laboratory findings are not, in and of themselves, disabilities.  See, e.g., Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20440-45 (May 7, 1996).  Furthermore, the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As there is no current diagnosis of hepatitis B, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between a present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In sum, the preponderance of the evidence is against the claim of service connection for hepatitis B; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis B is denied.


REMAND

In a December 2013 rating decision, the RO denied service connection for hypertension and for sleep apnea.  In a VA Form 9 received in June 2014, the Veteran expressed his intent to file a notice of disagreement as to both denials.  Because the RO has not yet issued a statement of the case on these claims, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following actions:

Issue to the Veteran a statement of the case on his claims for entitlement to service connection for hypertension and for sleep apnea, so that he may have the opportunity to complete an appeal on these issues by filing a timely substantive appeal.  An issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


